Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Shipsides on 07/25/2022.
The claims have been amended as follows:
1. (Currently Amended) A recovery system of a composite powder carrier used in a high concentration powder carrier biological fluidized bed (HPB) for municipal wastewater treatment  comprising
a biochemical tank, 
a concentration tank and perform a concentration treatment on biochemically treated mixed liquid from the biochemical tank, wherein the biochemical tank is in fluid communication with the second concentration tank outlet,
a filter tank, wherein the filter tank and the concentration tank are configured and arranged for the filter tank to receive a supernatant from the concentration tank,
a composite carrier cyclone separation and recovery system comprising a first cyclone outlet and a second cyclone outlet, wherein the composite carrier cyclone separation and recovery system is in fluid communication with the first concentration tank outlet, and
a composite powder carrier,
wherein the composite powder carrier is put into the biochemical tank for performing a biochemical treatment on wastewater to obtain a mixed liquid,
the mixed liquid flows out of the biochemical tank and into the concentration tank, and
wherein the supernatant resulting from the concentration treatment flows out of the concentration tank and enters the filter tank for a filtration,
a concentrated sludge resulting from the concentration treatment in the concentration tank is returned to the biochemical tank via the second concentration tank outlet, 
an excess concentrated sludge resulting from the concentration treatment in the concentration tank is transported out of the concentration tank to a composite powder carrier cyclone separation and recovery system, via the first concentration tank outlet, and 
the composite powder carrier cyclone separation and recovery system separates and recovers substances with a large specific gravity from substances with a small specific gravity, and wherein 
a first part of the composite powder carrier is contained in the substances with the large specific gravity and is transported to the biochemical tank for reuse via the first cyclone outlet and 
the substances with a small specific gravity are discharged, dehydrated and transported to a final place for a disposal via the second cyclone outlet.

2. (Currently Amended) The recovery system of the composite powder carrier 

3. (Currently Amended) The recovery system of the composite powder carrier 

4. (Currently Amended) The recovery system of the composite powder carrier gravity comprise a first part of the composite powder carrier, the organic microbial matter attached to the composite powder carrier and the large particle inorganic impurities.

5. (Currently Amended) The recovery system of the composite powder carrier 

6. (Currently Amended) The recovery system of the composite powder carrier 

7. (Currently Amended) The recovery system of the composite powder carrier substances with a large specific gravity, such that the organic microbial matter attached to the composite powder carrier accounts for 8 wt%-15 wt% of a total amount of the organic microbial matter attached to the composite powder carrier and the suspended microbial organic matter in the excess concentrated sludge.

8. (Currently Amended) The recovery system of the composite powder carrier 

9. (Currently Amended) The recovery system of the composite powder carrier in the first concentration tank outlet is 3-4 bar, and a flow in the first concentration tank outlet is 15-20 m3/h.

10. (Currently Amended) The recovery system of the composite powder carrier 

11. (Currently Amended) The recovery system of the composite powder carrier 

12. (Currently Amended) The recovery system of the composite powder carrier 


13. (Currently Amended) The recovery system of the composite powder carrier 

14. (Previously Presented) The recovery system of the composite powder carrier to microorganisms to form organic matter.

15. (Currently Amended) The recovery system of the composite powder carrier to microorganisms.

16. (Currently Amended) The recovery system of the composite powder carrier comprise at least some of the composite powder carriers, and wherein the alternative carbon sources of the at least some of the composite powder carriers are not attachedto microorganisms.

17. (Currently Amended) The recovery system of the composite powder carrier composite powder carriers comprising an alternative carbon source, wherein the substances with the large specific gravity comprise at least some of the composite powder carriers, and wherein the alternative carbon sources of the at least some of the composite powder carriers are partially attached to microorganisms.
The following is an examiner’s statement of reasons for allowance: The claims remain deemed distinguished for reasons of record concerning the particular configuration of composite powder carrier, biochemical, concentration and filter tanks and cyclone separation and recovery system and recited particular configuration enabling fluid communication therebetween within the system. The examiners amendment was made for purposes of mitigating residual 35 U.S.C. 112 (b) issues concerning inconsistent terminology, antecedent basis and grammatical clarity.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
07/25/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778